                                  Case 18-21966-LMI              Doc 78          Filed 02/24/19      Page 1 of 5
                             UNITED ST ATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

                                                          www.flsb.uscourts.gov
                                              CHAPTER 13 PLAN (Individual Adjustment of Debts)
                      D                         Original Plan
                         ------------
                      00 Seventh                Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                      D - - - - - - - - - - - - Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)
DEBTOR: John T. Ferreri                              JOINT DEBTOR:                                      CASE NO.: 18-21966-LMI
SS#: xxx-xx- 7712                                      SS#: xxx-xx-
                                                                     ---
I.         NOTICES
           To Debtors:       Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                             and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                             Local Rules 2002-1(C)(5),3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                             filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
           To Creditors:     Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                             be reduced, modified or eliminated.
           To All Parties:   The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                             box on each line listed below in this section to state whether the plan includes any of the following:

  The valuation of a secured claim, set out in Section III, which may result in a
  partial payment or no payment at all to the secured creditor                                           D    Included        00    Not included

  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
  out in Section III                                                                                     D    Included        00    Not included

  Nonstandard provisions, set out in Section VIII                                                        00   Included        D     Not included
II.        PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

           A. MONTHLY PLAN PAYMENT: This Plan pays forthe benefit of the creditors the amounts listed below, including trustee's
              fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
              amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                 1.   $2,593.00           for months        to   5

                 2.   $5,819.00           for months    6   to__@__ ;

           B. DEBTOR(S)' ATTORNEY'S FEE:                                      D      NONE   D PRO BONO
       Total Fees:            $8500.00            Total Paid:             $2000.00           Balance Due:          $6500.00
       Payable _ _ _$_2_0_3._1_3_ _ /month (Months _1_ to 32
       Allowed fees under LR 2016-l(B)(2) are itemized below:
       $ 3,500.00 (Attorney Fees) + $5,000.00 (2 x MMM)

       Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.       TREATMENT OF SECURED CLAIMS
           A. SECURED CLAIMS:             0   NONE
           [Retain Liens pursuant to 11 U.S.C. § 1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
        1. Creditor: Wells Fargo Bank, N.A.
             Address: Attn: Payment Processing         Arrearage/ Payoff on Petition Date
                      MAC# F2302-04C
                                                       Regular Payment (Maintain)               __$_1_,8_0_7._52__ /month (Months      to 5   )
                      1 Home Campus
                      Des Moines, IA 50328             Regular Payment (Maintain)               __$_3_,7_3_8._72__ /month (Months _6_ to 60 )

        Last 4 Digits of                               Arrears Payment (Cure)                   _ _$_91_5_.1_5__ /month (Months _6_ to 60 )
        Account No.:               0075
       Other:

LF-31(rev.10/3/17)                                                      Page 1 of5
                                        Case 18-21966-LMI               Doc 78          Filed 02/24/19         Page 2 of 5
                                                                           Debtor(s): John T. Ferreri                          Case number: 18-21966-LMI


       ~ Real Property                                                               Check one below for Real Property:
                ~rincipal Residence                                                  ~Escrow is included in the regular payments

                [pther Real Property                                                 0The debtor(s) will pay      Otaxes     Oinsurance directly
        Address of Collateral:
        102 Nautilus Drive, Apt. 1
        Islamorada, FL 33036
       D     Personal PropertyNehicle
        Description of Collateral:

        2. Creditor: Wells Fargo Bank, N.A.
             Address: POB 31557                                 Arrearage/ Payoff on Petition Date
                      Billings, MT 59107                        Regular Payment (Maintain)               _ _$_28_6_.1_9__ /month (Months _l_      to 60 )

                                                                Arrears Payment (Cure)                   _ _$_5_7_.5_7_ _ /month (Months _6_ to 60 )
        Last 4 Digits of
        Account No.:                      6931
        Other:

       ~ Real Property                                                               Check one below for Real Property:
                ~rincipal Residence                                                  ~Escrow is included in the regular payments

                [pther Real Property                                                 0The debtor(s) will pay      Otaxes      Oinsurance directly
        Address of Collateral:
        102 Nautilus Drive, Apt. 1
        Islamorada, FL 33036
       D     Personal PropertyNehicle
        Description of Collateral:
            B. VALUATION OF COLLATERAL:                          (!]NONE
            C. LIEN AVOIDANCE (!] NONE
            D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
               distribution fom the Chapter 13 Trustee.
                   (!] NONE
            E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
               fom the Chapter 13 Trustee.
                   D        NONE
                   [!] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
                            confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
                            codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
                            Name of Creditor                Last 4 Digits of Account No. Description of Collateral (Address. Vehicle. etc.)
                            Santander Consumer USA          0847                         2018 Chevrolet Equinox LS
                       I.
IV.         TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
            A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                         l!J NONE
            B. INTERNAL REVENUE SERVICE: (!] NONE
            C. DOMESTIC SUPPORT OBLIGATION(S): [!] NONE

            D. OTHER:              D NONE




LF-31 (rev. 10/3/17)                                                           Page 2 of5
                                       Case 18-21966-LMI                   Doc 78       Filed 02/24/19              Page 3 of 5
                                                                            Debtor(s): John T. Ferreri                            Case number: 18-21966-LMI
            1. Name of Creditor: AAron Turner
                                        ~------------------------------------


                  Payment Address: 100 Iroquois Drive, Apt. #7

                  Total Due:              $1,660.00

                    Payable            $26.67             /month (Months          to 60 )
                    Regular Payment (if applicable)            $0.00         /month (Months      0       to 0   )
V.          TREATMENT OF UNSECURED NONPRIORITY CREDITORS
               A. Pay           $9.35        /month (Months      to _E_)
                            ------
                        Pay _ _$_21_2_.4_8__ /month (Months _ll_ to 60 )

                        Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

               B.       O If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                     I!] NONE
               *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
               creditors pursuant to 11 U.S.C. § 1322.
VI.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
            section shall not receive a distribution from the Chapter 13 Trustee.
                    I!] NONE
                                                      -
VII.        INCOME TAX RETURNS AND REFUNDS:                            0   NONE
                    !!] The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 52l(f) 1-4 on an
                           annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
                           Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
                           provide the trustee (but not file with the Court) with verification of their disposable income iftheir gross household income
                           increases by more than 3% over the previous year's income. [Miami cases]

VIII.       NON-ST AND ARD PLAN PROVISIONS                      0   NONE
            !!] Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
                    Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.
                  The Debtor will modify the plan to provide for the distribution of funds recovered from his/her/their
                  pending lawsuit which are not exempt to the unsecured creditors.

                  If the Debtor receives gambling winnings during the pendency of the plan, the debtor shall tum over any
                  gross winnings to the Chapter 13 Trustee for the benefit of the unsecured creditors.


            !!] Mortgage Modification Mediation




LF-3 l (rev. l0/3/17)                                                          Page 3 of5
                                 Case 18-21966-LMI                Doc 78         Filed 02/24/19         Page 4 of 5
                                                                     Debtor(s): John T. Ferreri                          Case number: 18-21966-LMI

                     The debtor has filed a Verified Motion for Referral to MMM with:
                 Wells Fargo Mortgage
                 ~~~---'='-~~-=-""-~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~-
                                                                                                                                     ("Lender")
                 1o an number 0075
                              ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




                 for real property located at 102 Nautilus Drive, Apt. 1
                                              Islamorada, FL 33036

                 2 The debtor has filed a Verified Motion for Referral to MMM with:
                 Wells Fargo Bank
                 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~-
                                                                                                                                     ("Lender")
                 1o an number 6931
                              ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




                 for real property located at 102 Nautilus Drive, Apt. 1
                                              Islamorada, FL 33036

                 The parties shall timely comply with all requirements of the Order of Referral to MMM and all Administrative Orders/Local
                 Rules regarding MMM. While the MMM is pending and until the trial/interim payment plan or the permanent mortgage
                 modification/permanent payment is established by the parties, absent Court order to the contrary, the debtor has included a post-
                 petition monthly plan payment (a) with respect to the debtor's homestead, of no less than the lower of the prepetition monthly
                 contractual mortgage payment or 31 % of the debtor's gross monthly income (after deducting any amount paid toward HOA fees
                 due for the property) and (b) with respect to income producing property, of no less than 75% of the gross income generated by
                 such property, as a good faith adequate protection payment to the lender. All payments shall be considered timely upon receipt
                 by the trustee and not upon receipt by the lender.

                 Until the MMM is completed and the Final Report of Mortgage Modification Mediator is filed, any objection to the lender's
                 proof of claim on the real property described above shall be held in abeyance as to the regular payment and mortgage arrearage
                 stated in the proof of claim only. The debtor shall assert any and all other objections to the proof of claim prior to confirmation
                 of the plan or modified plan.

                 If the debtor, co-obligor/co-borrower or other third party (if applicable) and the lender agree to a settlement as a result of the
                 pending MMM, the debtor will file the MMM Local Form "Ex Parte Motion to Approve Mortgage Modification Agreement
                 with Lender" (or Self-Represented Debtor's Motion to Approve Mortgage Modification Agreement with Lender) no later than
                 14 calendar days following settlement. Once the settlement is approved by the Court, the debtor shall immediately amend or
                 modify the plan to reflect the settlement and the lender shall amend its Proof of Claim to reflect the settlement, as applicable.

                 If a settlement is reached after the plan is confirmed, the debtor will file a motion to modify the plan no later than 30 calendar
                 days following approval of the settlement by the Court and the Lender shall have leave to amend its Proof of Claim to reflect
                 the settlement reached after confirmation of the plan. The parties will then timely comply with any and all requirements
                 necessary to complete the settlement.

                 In the event the debtor receives any financial benefit from the lender as part of any agreement, the debtor shall immediately
                 disclose the financial benefit to the Court and the trustee and amend or modify the plan accordingly.

                 If the lender and the debtor fail to reach a settlement, then no later than 14 calendar days after the mediator's Final Report is
                 filed, the debtor will amend or modify the plan to (a) conform to the lender's Proof of Claim (if the lender has filed a Proof of
                 Claim), without limiting the Debtor's right to object to the claim or proceed with a motion to value; or (b) provide that the real
                 property will be "treated outside the plan." If the property is "treated outside the plan," the lender will be entitled to in rem stay
                 relief to pursue available state court remedies against the property. Notwithstanding the foregoing, lender may file a motion to
                 confirm that the automatic stay is not in effect as to the real property.

                 Confirmation of the plan will be without prejudice to the assertion of any rights the lender has to address payment of its Proof
                 of Claim.




LF-31(rev.10/3/17)                                                      Page 4 of5
                               Case 18-21966-LMI               Doc 78         Filed 02/24/19   Page 5 of 5
                                                                  Debtor(s): John T. Ferreri                 Case number: 18-21966-LMI


                       PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

  I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.



                                       Debtor                                                         Joint Debtor
                                                                                                                           Date




   Attorney with pennission to sign on                 Date
            Debtor(s)' behalf
  By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that ~he wording and
  order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
  contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                 Page 5 of5
